Citation Nr: 1542071	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-48 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rashes, moles, and warts, to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a breathing disorder.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a left leg disability.

9.  Entitlement to service connection for a right leg disability.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for diabetes.

13.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

14.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

15.  Entitlement to service connection for erectile dysfunction.

16.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned in June 2015.  The transcript of the hearing has been associated with the claims file.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for rashes, moles, and warts, to include as due to herbicide exposure; entitlement to service connection for an eye disorder; entitlement to service connection for a breathing disorder; entitlement to service connection for a right hip disability; entitlement to service connection for a back disability; entitlement to service connection for a left leg disability; entitlement to service connection for a right leg disability; entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for hypertension; entitlement to service connection for diabetes; entitlement to service connection for peripheral neuropathy of the bilateral upper extremities; entitlement to service connection for peripheral neuropathy of the bilateral lower extremities; entitlement to service connection for erectile dysfunction; and entitlement to service connection for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hearing loss is related to service.

2.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current tinnitus is due to service-related loud noise exposure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in January 2007.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to decide the claims addressed here.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for hearing loss and tinnitus.  The Veteran reported at his hearing before the undersigned in June 2015 that he first noticed the tinnitus after the third or fourth big explosion in service.  The Veteran stated that the tinnitus had "most likely, yes" been present since service.  In response to when he first noticed hearing loss, he replied, "[o]h, it's kind of hard to tell."  The Veteran's representative argued that the VA examination was inadequate because the examiner mis-identified the Veteran's military occupational specialty.  On questioning from the undersigned, it was noted that while the specific specialty may have been incorrectly noted, the examiner did consider the Veteran's credible reports of acoustic trauma in service.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  The service separation examination reveals that the Veteran separated without medical clearance.  Service personnel records reveal that the Veteran served in the Republic of Vietnam and that he was a searchlight crewman.

Upon examination in August 1997 there was no report of tinnitus and no ear problems.  He denied ringing in the ears in May 2000.  In treatment notes dated in August 2008, September 2008, September 2011, September 2012, October 2012, and January 2013 the Veteran denied tinnitus.  However, also in September 2011 the Veteran denied changes in tinnitus.

Upon examination in July 2014 the Veteran was noted to have tinnitus that began "a while back."  Audiometric testing revealed speech discrimination scores of 90 percent for each ear.  The examiner diagnosed tinnitus, but noted normal hearing in both ears.  The examiner provided negative nexus opinions for hearing loss and tinnitus.  In providing the opinion, the examiner referred to a review of the record and the Veteran's in-service noise exposure.  

The examiner noted that the Veteran's hearing was within normal limits on enlistment examination in November 1968 and separation examination in November 1970.  There were no threshold shifts from time of enlistment to separation; "[t]hresholds were, in fact better at time of separation."  The examiner further noted a 2006 statement from the Institute of Medicine (IOM) that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Therefore, this examiner concluded that, based on objective evidence (the audiograms at enlistment and separation) it makes it less likely as not that the Veteran's current hearing loss and related tinnitus are due to or a result of in-service noise exposure. 

The Board finds that entitlement to service connection for hearing loss is not warranted.  Speech discrimination scores were 90 percent for each ear; thus, the Veteran has a current bilateral hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA examination report, discussed above.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current hearing loss disability and military service.  The VA physician in July 2014 opined that the Veterans hearing loss was not related to service.  As rationale for the provided opinion, after commenting that she had reviewed the audiometric findings from service, the examiner specifically cited to the IOM report.  The basis for the negative opinion was that there was no significant shift in hearing from the time of his entry to service to his separation examination and the IOM report concluded that a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

The Board finds the VA opinion highly probative, as it is based on a thorough review of the Veteran's record.  The examiner cited to relevant medical principles and provided a detailed rationale.  See Prejean v. West, 13 Vet. App. 444 (2000).

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, hearing loss could have multiple possible causes and thus, whether the Veteran has hearing loss due to his service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

The Board finds that entitlement to service connection for tinnitus is warranted.  Although the Veteran's service treatment records do not reveal any indication of tinnitus and the post service treatment records reveal denials of tinnitus, the Board finds the Veteran's report of tinnitus since service to be competent and credible.  It is unclear whether the lack of report of tinnitus in August 1997 was noted in conjunction with a positive denial or absence of discussion.  The post service treatment record denials are also unclear whether they are reports based upon the Veteran's positive denial or a lack of discussion of the issue.  This is especially the case following the Veteran's report of ringing in the ears in his claim dated in 2006.  Although the VA medical examiner in July 2014 rendered the opinion that the Veteran's tinnitus was not related to his active service, the examiner provided inadequate rationale.  The rationale provided was unresponsive to tinnitus, instead focusing on hearing loss, and was based upon a lack of a report at separation.  As the evidence is in relative equipoise regarding whether the Veteran has had tinnitus since separation from service, entitlement to service connection for tinnitus is granted.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted.

REMAND

Review of the claims file reveals that the Veteran has received consistent care from VA.  However, records dated since September 2014 have not been obtained and associated with the claims file.  As such, the claims must be remanded for attempts to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since September 2014.  38 C.F.R. § 3.159.

In addition, VA treatment records reveal that outside records have been scanned into VISTA, including an August 2012 radiology note, a January 2012 radiology report, a March 2012 outside medical record, a January 2013 anesthesia evaluation, a February 2013 report from Recovery Inc., and a June 2014 radiology note.  These records must be obtained and associated with the claims file.  Id.

A March 2006 ophthalmology outpatient note states that the content of the note is available in CPRS under ophthalmology.  However, the content of the note has not been associated with the claims file.  As such, attempts must be made to obtain and associate with the claims file all ophthalmology treatment notes regarding the Veteran from VA.  Id.

Review of the claims file reveals that the Veteran was treated at Freeport Hospital for acute hypotension in July 2014 and received treatment at the Crusader Clinic, including in November 2014.  Records regarding this treatment have not been obtained and associated with the claims file.  As such, the claims must be remanded to attempts to be made to obtain complete treatment records regarding the Veteran from Freeport Hospital and the Crusader Clinic following the receipt of any necessary authorization from the Veteran.  Id.

Review of the claims file reveals that the Veteran received psychiatric treatment at the Vet Center in Rockford, including in February 2010.  Records regarding the Veteran's treatment at the Vet Center in Rockford have not been obtained and associated with the claims file.  As such, the claims must be remanded for attempts to be made to obtain complete treatment records regarding the Veteran from the Vet Center in Rockford following the receipt of any necessary authorization from the Veteran.  Id.

The Veteran was afforded a VA medical examination regarding his breathing disability in July 2014.  The examiner rendered the opinion that the Veteran's chronic obstructive pulmonary disease (COPD) is less likely than not secondary to his endorsed shortness of breath during service time because his then symptoms were short-lived and temporary.  The Board finds this opinion to be inadequate because the rationale rely on a lack of a disability at separation from service.  As such, the Veteran must be afforded a VA medical examination regarding the etiology of his COPD.  Id.

The Veteran was afforded a VA medical examination regarding the etiology of his acquired psychiatric disorder in October 2011.  After examination the examiner noted that the Veteran did not meet the diagnostic criteria for PTSD in that he is not endorsing enough symptoms of persistent reexperiencing, persistent avoidance, or persistent increased arousal related to any traumatic events that occurred in Vietnam.  Further the veteran is not reporting stressors related to fear of hostile military or terrorist activity.  The determination regarding PTSD was made pursuant to DSM-IV.  In addition, the examiner noted that the Veteran met the diagnostic criteria for depressive disorder NOS.  However the condition was less likely than not cause by or a result of incidents occurring during his military service.  The Board notes that no rationale was provided for this determination.

Thereafter, the Veteran was afforded another VA medical examination in July 2014.  After examination the Veteran was found to not meet the DSM-5 criteria for PTSD in that he is not endorsing intrusion symptoms, avoidant symptoms nor negative alterations in cognitions and mood consistent with that diagnosis.  The Veteran met DSM-5 diagnostic criteria for Unspecified Depressive Disorder which is less likely than not caused by or a result of incidents occurring during military service.  This condition was likely intermittent, substance-induced at times as he is likely still using based on records, and/or related primarily to situational stressors.  Veteran reported that his only current stressor is finances.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders that additional treatment records, including those associated with the treatment of the Veteran's psychiatric disorder, be obtained and associated with the claims file, if additional treatment records regarding the Veteran's psychiatric disorder are obtained, the Veteran must be afforded another VA medical examination taking into account the entire claims file.

The Veteran was afforded a VA medical examination regarding the etiology of heart disease in February 2011.  The Veteran was found to have no ischemic heart disease.  Thereafter, in October 2012 the Veteran was noted to have bradycardia, sinus arrhythmia.  In December 2012 the Veteran was found to have tachycardia on a stress test.  In a January 2013 cardiac evaluation the Veteran was found to have no heart problem.  As it is unclear whether the Veteran has a current heart disability, the Board finds it necessary to remand the claim for another VA medical examination taking into account all of the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA medical examination with regard to diabetes mellitus in March 2009.  After examination the examiner found that the Veteran had impaired glucose tolerance with no finding of type II diabetes.  Since the examination ophthalmology notes report diabetes mellitus type II, no retinopathy, systemic control.  See, e.g., August 2012.  A VA treatment note dated in January 2014 indicates metabolic syndrome (DM2, Obesity, HTN, hypercholesterolemia) under diagnosis.  In addition, in September 2014 the Veteran was noted to have high glucose.  As such, it is unclear whether the Veteran currently has a diagnosis of diabetes mellitus, type II.  Therefore, it is necessary to remand the claim for the Veteran to be afforded another VA medical examination.  Id.

As the outcome of the claim of entitlement to service connection for diabetes mellitus may impact upon the Veteran's claims for peripheral neuropathy, hypertension, and erectile dysfunction, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claims for peripheral neuropathy, hypertension, and erectile dysfunction until the issue of entitlement to service connection for diabetes mellitus is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since September 2014.

2.  Attempt to obtain and associate with the claims file the records scanned into VISTA Imaging, including an August 2012 radiology note, a January 2012 radiology report, a March 2012 outside medical record, a January 2013 anesthesia evaluation, a February 2013 report from Recovery Inc., and a June 2014 radiology note.

3.  Attempt to obtain and associate with the claims file the March 2006 ophthalmology treatment note from CPRS.

4.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file the records of the Veteran's treatment at Freeport Hospital in July 2014, the Crusader Clinic, and the Vet Center in Rockford.

5.  Thereafter, the Veteran should be afforded the appropriate VA examination(s) to determine the etiology of any breathing disability, psychiatric disorder, heart disability, hypertension, diabetes, peripheral neuropathy, and erectile dysfunction found to be present.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner(s) should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current breathing disability, psychiatric disorder, heart disability, hypertension, diabetes, peripheral neuropathy, and/or erectile dysfunction disabilities found to be present was incurred in or aggravated by service?

If the examiner diagnoses the Veteran with diabetes mellitus, the examiner must render an opinion regarding whether it is at least as likely as not that any current hypertension, peripheral neuropathy, and/or erectile dysfunction is due to or permanently aggravated by diabetes.

The examiner(s) should comment upon prior examinations of record.

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

6.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


